IN THE SUPREME COURT OF THE STATE OF NEVADA


                  ORENTHAL JAMES SIMPSON,                             No. 83899
                                    Appellant,
                                vs.
                  FREDRIC GOLDMAN, AN
                  INDIVIDUAL, AND AS PERSONAL
                                                                           FILE
                  REPRESENTATIVE OF THE ESTATE                              MAR    5 2022
                  OF RONALD LYLE GOLDMAN,
                                                                           ELIZAZ A. BROWN
                  DECEASED,                                              CLE  OF c'

                                    Res • ondent.                            DEPUTY CLERK


                                      ORDER DISMISSING APPEAL

                            Appellant's motion for a voluntary dismissal of this appeal is
                 granted. This appeal is dismissed. NRAP 42(b).
                            It is so ORDERED.




                                                   CLERK OF THE SUPREME COURT
                                                   ELIZABETH A. BROW

                                                   BY:




                 cc:   Hon. Veronica Barisich, District Judge
                       Lansford W. Levitt, Settlement Judge
                       Malcolm P LaVergne & Associates
                       Law Office of Hayes & Welsh
                       Eighth District Court Clerk

 SUPREME COURT
      OF
    N EVADA



CLERK'S ORDER